PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/312,676
Filing Date: 21 Nov 2016
Appellant(s): BERGNER et al.



__________________
Heidi A. Boehlefeld
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/29/21.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/24/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Claim Rejections - 35 USC § 103
Claims 1, 2, 4, 6, 8-10,12-14, 17 and 35-43 stand/are rejected under 35 U.S.C. 103 as being unpatentable over Kitchen et al., US 2013/0112499 in view of Williams et al., US 2003/0124937.
	With specific regard to claims 1, 2, 4, 6, 8-10 and 12-14, The published patent application issued to Kitchen et al., teach a composite comprising a first non-woven layer and a facing layer adjacent to the first non-woven layer (abstract). Said non-woven layer comprises binder fibers and bulking fibers (abstract). Kitchen et al., teach that the non-woven layer may comprise less than 40 wt. % binder fibers having a denier of less than 15 (section 0016 and example 4). Suitable binder fibers are polyester staple bicomponent sheath/core type fibers (section 0015). Kitchen et al., further teach using polyester, polypropylene and/or cotton fibers with a denier greater than 12 denier as the bulking fibers (section 0017). With regard to the claimed melting points set forth in claim 8, since Kitchen et al., teach using the same type of polymers it is expected that the polymer binder fibers would exhibit the melting point properties. Said bulking fibers can be staple type fibers (section 0017).With regard to the claimed thickness and weight of the claimed wadding layer, Kitchen et al.,  exemplify a non-woven bulky layer having a thickness of  20mm and an areal density (basis weight) of 490 g/m2 (example 4). With specific regard to claim 37, Kitchen et al., does not teach the density of the bulky non-woven layer; however, the Examiner is of the position that depending on desired use and/or insulation and/or acoustic properties it 
With regard to the claimed top layer, Kitchen et al., further teach joining a facing layer to the bulky non-woven layer with or without adhesive by a mechanical means (sections 0014 and 0033). The Examiner considers claim 14 met. The facing layer can also be perforated (section 0035). The Examiner considers the facing layer equivalent in structure to the claimed top layer.  With regard to the facing layer, Kitchen et al., teach using a non-woven fabric (section 0033). Kitchen et al., teach that the non-woven facing layer can be made from fibers of thermoplastic polymers such as staple bicomponent type fibers (sections 0042-0043). It appears that the facing layer can be made with 100 bicomponent staple fibers of polyester (sections 0042-0044). Since, Kitchen et al., teach using the claimed staple length bicomponent fibers made from polyester, the Examiner is of the position such fibers can function in the same claimed capacity as a “binder fiber”.  The Examiner is also of the position that sheath/core type bicomponent fibers are well known in the art and a person of ordinary skill would recognize that such fibers having this particular structure can utilized in the facing layer (as evidenced by Kitchen et al., above and later in Williams et al).  Said non-woven facing layer can be made by mechanical entangling processes (section 0042). Kitchen et al., further exemplifies a meltblown facing layer of 40 g/m2 (examples 8 and 9).  As such, the Examiner is of the position that facing layer of Kitchen et al., meets the claimed top layer weight, structural and chemical features. The article of Kitchen et al., is used in acoustic and automotive applications (sections 0001, 0002 and 0063).

Kitchen et al., does not teach the structure of a carded facing layer, the facing thickness and the fiber size. 
	With regard to the secondary reference of Williams et al., the Examiner relied upon Williams et al., to evidence that carded non-woven fabrics having the claimed thickness, fiber size and type (e.g., sheath/core – conjugate) are known in the art and can be used in the same capacity as Kitchen et al., to form acoustic/insulation type composites. Williams et al., teach a non-woven web having from 10-50 wt. % binder fiber (abstract). Said binder fibers are co-polyester bicomponent sheath/core type fibers (sections 0022, 0023). Said non-woven can be made by a carding process (section 0036). With regard to the claimed top layer thickness Williams et al., exemplifies in table 10-1 a bat of 2 non-woven layers having a thickness of .246 (2.46mm). This thickness is within the claimed thickness range. Presumably a single layer of the non-woven would have half the thickness (1.23mm) and would also fall within the claimed thickness range. With specific regard to claims 13, 37 and 41, Williams et al., does not teach the specifically claimed top layer thickness or density. However, the Examiner is of the position that depending on desired use and/or insulation and/or acoustic properties it would be within the skill of a worker in the art to vary the thickness and density of this layer. It has been held that the determination of the optimum or workable ranges of said variable that might be characterized as routine experimentation is not patentable. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  With regard to the claimed fiber size, Williams et al., teach a binder fiber having 2.5-4 denier with a length of .6-7cm and is thus considered staple length (section 0045). Williams et al., teach that the non-woven can be used in insulation and automotive panels (section 0083). Since Kitchen et al., and Williams et al., are from the same field of endeavor it would be obvious to a person of ordinary skill in the art to form the facing layer of Kitchen et al., using the type and size of the binder fibers (e.g., sheath/core fibers having Merck & Co. v. Biocraft Laboratories, 874 F.2d 804,10 USPQ2d 1843 (Fed. C\r.),cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323,75 USPQ2d 1213,1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150F.3d 1354, 1361,47 USPQ2d 1516,1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught a way from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed."). It is further noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA)

(2) Response to Argument
Appellants argue that the combination of prior art does not render obvious the claimed liner for upholstered furniture or teach an upholstered piece of furniture. Appellants assert that the primary 
The Examiner maintains that the primary references of Kitchen et al., was relied upon to teach the claimed a composite comprising a first non-woven layer and a facing layer adjacent to the first non-woven layer (abstract). Said first non-woven layer comprises binder fibers and bulking fibers (abstract). Kitchen et al., teach that the non-woven layer may comprise less than 40 wt. % binder fibers having a denier of less than 15 (section 0016 and example 4). Suitable binder fibers are polyester staple bicomponent sheath/core type fibers (section 0015). Kitchen et al., further teach using polyester, polypropylene and/or cotton fibers with a denier greater than 12 denier as the bulking fibers (section 0017). With regard to the claimed melting points, since Kitchen et al., teach using the same type of polymers it is expected that the polymer binder fibers would exhibit the claimed melting point properties. Said bulking fibers can be staple type fibers (section 0017).With regard to the claimed thickness and weight of the claimed wadding layer, Kitchen et al.,  exemplify a non-woven bulky layer having a thickness of  20mm and an areal density (basis weight) of 490 g/m2 (example 4). For these, the Examiner maintains that bulky non-woven layer of Kitchen et al., meets the chemical and structural limitations with respect to the claimed wadding layer. 
With regard to the claimed top layer, Kitchen et al., further teach joining a facing layer to the bulky non-woven layer with or without adhesive by a mechanical means (sections 0014 and 0033). Appellants argue that Kitchen et al., does not teach the claimed binder fibers. In response, Kitchen et al., teach that the non-woven facing layer can be made from fibers of thermoplastic polymers such as staple 
With regard to the combination of Kitchen et al., and Williams et al., the Examiner alternatively supplied Williams et al., to evidence that it is known in the art to form the same type of composite structures having a facing layer and bulking layer wherein said facing layer is formed with binder fibers. The secondary reference of Williams et al., teach a non-woven web having from 10-50 wt. % binder fiber (abstract). Said binder fibers are co-polyester bicomponent sheath/core type fibers (sections 0022, 0023). Said non-woven can be made by a carding process (section 0036). Considering the teachings of Kitchen et al., directed to heat fusing and/or heat treatments in combination with a facing layer made with bicomponent polyester fibers, the Examiner maintains that a person of ordinary skill in the art 
With regard to claim 17, Kitchen et al., teach that the composite can contain additional layers such as a foam layer (section 0066). As such, the Examiner asserts that composite of kitchen et al., either alone or in combination with Williams et al., (comprising a bulk layer and a facing layer) meets the structural limitations of the claimed liner (a wadding layer and a top layer) and when further attached to a foam layer would further meet the limitation of a liner arranged at least partly over a comfort material. The Examiner is of the position that foam is conventionally used in the manufacture of cushions and thus is considered a “comfort” material 
With regard to the upholstered furniture limitation and claim 42, Kitchen et al., further teaches adding color containing layers or layers having a distinct physical composition or insulation performance wherein these layers (including the attached foam) can be applied to either or both sides of the composite (section 0061). The Examiner is of the position that the composite Kitchen et al., either alone or in combination with Williams et al., with an added foam layer (e.g., cushioning/comfort material) would meet the limitation of an “upholstered” furniture since such an article can used as something to sit on or sleep on. 
With regard to claim 43, Kitchen et al., teach adding an attachment means for attaching the composite to another substrate such as a wall, a metal sheet, tile or wood component (section 0063). The Examiner considers a wall, metal sheet, tile or wood substrate sufficient to meet the limitation of a 
With regard to the intended use as a liner for an upholstered furniture. The Examiner reiterates the following case law:
During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963) (The claims were directed to a core member for hair curlers and a process of making a core member for hair curlers. The court held that the intended use of hair curling was of no significance to the structure and process of making.); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962) (statement of intended use in an apparatus claim did not distinguish over the prior art apparatus). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (anticipation rejection affirmed based on Board’s factual finding that the reference dispenser (a spout disclosed as useful for purposes such as dispensing oil from an oil can) would be capable of dispensing popcorn in the manner set forth in appellant’s claim 1 (a dispensing top for dispensing popcorn in a specified manner)) and cases cited therein. See also MPEP § 2112 - MPEP § 2112.02. See also Catalina Mktg. Int’l, 289 F.3d at 808-09, 62 USPQ2d at 1785 ("[C]lear reliance on the preamble during prosecution to distinguish the claimed invention from the prior art transforms the preamble into a claim limitation because such reliance indicates use of the preamble to define, in part, the claimed invention.…Without such reliance, however, a preamble generally is not limiting when the claim body describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure or steps of the claimed invention." Consequently, "preamble language 
For these reasons and for reasons previously set forth below, the Examiner maintains that the combination of cited prior art renders the rejected claims obvious. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LYNDA SALVATORE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        
Conferees:
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789              
                                                                                                                                                                                          /JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.